UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 99-6458



GERALD B. THOMAS,

                                             Petitioner - Appellant,
            versus


ATTORNEY GENERAL OF THE COMMONWEALTH OF VIR-
GINIA; GEORGE DEEDS, Warden, Red Onion State
Prison,

                                            Respondents - Appellees,
     and


JOHN DOE,

                                                         Respondent.



            On Remand from the United States Supreme Court
                         (S. Ct. No. 99-6862)


Submitted:    June 17, 1999                   Decided: June 25, 1999
                 Decided on Remand:   October 17, 2000


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Patrick McGeehan, George Andrew Hawkins, MCGEEHAN & ASSO-
CIATES, Fairfax, Virginia, for Appellant. Steven Andrew Witmer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     This case appears before this court for the second time

pursuant to the order of the Supreme Court of the United States

vacating our prior judgment and remanding for further consideration

in light of the Court’s decision in Williams v. Taylor, 120 S. Ct.

1495 (2000).   We now find that, although in denying relief under 28

U.S.C.A. § 2254 (West 1994 & Supp. 2000), the district court

applied the “reasonable jurists” standard of Green v. French, 143

F.3d 865, 870 (4th Cir. 1998), cert. denied, 525 U.S. 1090 (1999),

which was subsequently rejected by the Supreme Court, see Williams,

120 S. Ct. at 1522, the denial of relief nevertheless was correct

under the standards announced in Williams.   See id. at 1523.   Con-

sequently, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                  2